ORDER

PER CURIAM.
Defendant, Douglas Varn, appeals from his conviction of one count of child abuse and his sentence to eight months incarceration in the St. Louis County Department of Justice Services and a $5,000 fine. He also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. We affirm both judgments.
We have reviewed the record and find the claims of error are without merit; no error of law appears, and the findings and conclusions of the motion court are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for this order affirming the judgments pursuant to Rule 30.25(b) and 84.16(b).